DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 8 have been entered into the record.
Response to Amendment
The amendments to the abstract and the specification overcome the specification objections from the previous office action (2/17/2022).  The specification objections are withdrawn.
The amendments to the claims overcome the claim objections from the previous office action (2/17/2022).  The claim objections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/17/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
The claim interpretation under 35 U.S.C. 112(f) from the previous office action (2/17/2022) remains as stated that office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael R. Doerr, Reg# 52,825 on 5/2/2022.
The application has been amended as follows: In claim 8 line 1, after the word ‘system’ add the phrase --according to claim 1,--.
Allowable Subject Matter
Claims 1 thru 8 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 4/25/2022 and the above examiner's amendment, and is the same as the indicated allowable subject matter recited in the previous office action (2/17/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662